      Case 8:17-cr-00552-MSS-CPT Document 42 Filed 10/02/18 Page 1 of 12 PageID 179
                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                          Sam M. Gibbons U.S. Courthouse
                                                Office of the Clerk
                                             801 North Florida Avenue
                                                 Tampa, FL 33602
                                                  (813) 301-5400
                                              www.flmd.uscourts.gov
Elizabeth M. Warren                                                                               Keshia M. Jones
Clerk of Court                                                                             Tampa Division Manager


DATE: October 2, 2018

TO:    Clerk, U.S. Court of Appeals for the Eleventh Circuit

UNITED STATES OF AMERICA

v.                                                             Case No.: 8:17-cr-552-T-35CPT

KURT GELL


U.S.C.A. Case No.:             TO BE ASSIGNED

Enclosed are documents and information relating to an appeal in the above-referenced action. Please
acknowledge receipt on the enclosed copy of this letter.


      Honorable Mary S. Scriven, United States District Judge appealed from.

      Appeal filing fee was not paid. Upon filing a notice of appeal, the appellant must pay the district clerk
       all required fees. The district clerk receives the appellate docket fee on behalf of the court of appeals. If
       you are filing informa pauperis, a request for leave to appeal in forma pauperis needs to be filed with the
       district court.

      Certified copy of Notice of Appeal, docket entries, judgment and/or Order appealed from. Opinion was
       not entered orally.

      Court Reporter: David Collier, Digital


                                               ELIZABETH M. WARREN, CLERK

                                               By:     s/L. Richards, Deputy Clerk
Case 8:17-cr-00552-MSS-CPT Document 42 Filed 10/02/18 Page 2 of 12 PageID 180


                                                 APPEAL, CLOSED, CUSTODY, PLED, SL DOC
                           U.S. District Court
                    Middle District of Florida (Tampa)
         CRIMINAL DOCKET FOR CASE #: 8:17−cr−00552−MSS−CPT All
                               Defendants



  Case title: USA v. Gell                               Date Filed: 11/21/2017
                                                        Date Terminated: 07/11/2018

  Assigned to: Judge Mary S.
  Scriven
  Referred to: Magistrate Judge
  Christopher P. Tuite

  Defendant (1)
  Kurt Gell                       represented by Kurt Gell
  TERMINATED: 07/11/2018                         Maxwell AFB FPC
                                                 Montgomery, AL 36112
                                                 PRO SE

                                               Lyann Goudie
                                               Goudie & Kohn, PA
                                               3004 W Cypress St
                                               Tampa, FL 33609
                                               813/413−2424
                                               Fax: 813/386−6211
                                               Email: lyann@goudiekohnlaw.com
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED
                                               Designation: CJA Appointment

  Pending Counts                               Disposition
  21:841A=CD.F CONTROLLED
  SUBSTANCE − SELL,
                                               Dismissed.
  DISTRIBUTE, OR DISPENSE
  (1−2)
  21:841A=CD.F CONTROLLED                      Imprisonment: 60 Months with credit for all time
  SUBSTANCE − SELL,                            served since the original date of arrest on November
  DISTRIBUTE, OR DISPENSE                      30, 2016; Supervised Release: 60 Months; Special
  (3)                                          Assessment: $100.00; Fine is waived.
  18:922G.F UNLAWFUL
  TRANSPORT OF FIREARMS,
                                               Dismissed.
  ETC.
  (4)
                                               Dismissed.
                                                                                                      1
Case 8:17-cr-00552-MSS-CPT Document 42 Filed 10/02/18 Page 3 of 12 PageID 181


  26:5861D.F UNLAWFUL TO
  RECEIVE A FIREARM NOT
  REGISTERED
  (5)

  Highest Offense Level
  (Opening)
  Felony

  Terminated Counts                                   Disposition
  None

  Highest Offense Level
  (Terminated)
  None

  Complaints                                          Disposition
  None



  Plaintiff
  USA                                           represented by Natalie Hirt Adams
                                                               US Attorney's Office − FLM
                                                               Suite 3200
                                                               400 N Tampa St
                                                               Tampa, FL 33602−4798
                                                               813−301−3086
                                                               Email: natalie.adams@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained

   Date Filed    #    Page Docket Text
   11/21/2017    1         INDICTMENT returned in open court as to Kurt Gell (1) count(s) 1−3, 4, 5.
                           (LMD) (Entered: 11/22/2017)
   12/04/2017              Arrest of Kurt Gell on 12/4/2017. (DMS) (Entered: 12/04/2017)
   12/04/2017    3         ***CJA 23 Financial Affidavit by Kurt Gell. (DMS) (Entered: 12/04/2017)
   12/04/2017    4         ORDER of Appointment of CJA Counsel as to Kurt Gell: Appointment of
                           Attorney Lyann Goudie. Signed by Magistrate Judge Thomas G. Wilson
                           on 12/4/2017. (Wilson, Thomas) (Entered: 12/04/2017)
   12/04/2017    7         Minute Entry for proceedings held before Magistrate Judge Thomas G. Wilson:
                           Initial Appearance as to Kurt Gell held on 12/4/2017. ARRAIGNMENT as to
                           Kurt Gell (1) Count 1−3, 4, 5 held on 12/4/2017: Defendant pled not guilty.

                                                                                                         2
Case 8:17-cr-00552-MSS-CPT Document 42 Filed 10/02/18 Page 4 of 12 PageID 182



                      (DIGITAL) (DMS) (Entered: 12/05/2017)
   12/04/2017    8    ORDER OF DETENTION PENDING TRIAL as to Kurt Gell. Signed by
                      Magistrate Judge Thomas G. Wilson on 12/4/2017. (DMS) (Entered:
                      12/05/2017)
   12/05/2017    6    Arrest Warrant Returned Executed on 12/4/2017 as to Kurt Gell. (LMD)
                      (Entered: 12/05/2017)
   12/05/2017    9    PRETRIAL discovery order and notice as to Kurt Gell: Jury Trial set for
                      trial term commencing 2/5/2018 before Judge Mary S. Scriven. Status
                      Report due by 1/15/2018. Signed by Magistrate Judge Thomas B. McCoun
                      III on 12/5/2017. (LYB) (Entered: 12/05/2017)
   12/06/2017   10    NOTICE OF ATTORNEY APPEARANCE: Lyann Goudie appearing for Kurt
                      Gell (Goudie, Lyann) (Entered: 12/06/2017)
   12/06/2017   11    NOTICE of Intent to Participte in Rule 16 Discovery by Kurt Gell (Goudie,
                      Lyann) (Entered: 12/06/2017)
   12/06/2017   12    NOTICE of Not Guilty Plea by Kurt Gell (Goudie, Lyann) (Entered:
                      12/06/2017)
   12/15/2017   13    STATUS REPORT December 2017 by USA as to Kurt Gell (Adams, Natalie)
                      (Entered: 12/15/2017)
   01/16/2018   14    STATUS REPORT January 2018 by USA as to Kurt Gell (Adams, Natalie)
                      (Entered: 01/16/2018)
   01/17/2018   15    Unopposed MOTION to continue trial by Kurt Gell. (Goudie, Lyann) (Entered:
                      01/17/2018)
   01/17/2018   16    WAIVER of speedy trial through June, 2018 by Kurt Gell (Goudie, Lyann)
                      (Entered: 01/17/2018)
   01/18/2018   17    ORDER GRANTING 15 Defendant's Unopposed Motion for Continuance
                      of Trial Date as to Kurt Gell (1). This case is continued to the April 2018
                      TRIAL TERM, which commences April 2, 2018, with a more precise trial
                      date to follow. Signed by Judge Mary S. Scriven on 1/18/2018. (DKC)
                      (Entered: 01/18/2018)
   02/06/2018   18    Case as to Kurt Gell Reassigned to Magistrate Judge Christopher P. Tuite. New
                      case number: 8:17−cr−552−T−35CPT. Magistrate Judge Thomas B. McCoun
                      III no longer assigned to the case. (AG) (Entered: 02/06/2018)
   02/12/2018   19    STATUS REPORT Joint February 2018 by USA as to Kurt Gell (Adams,
                      Natalie) (Entered: 02/12/2018)
   02/26/2018         Sealed Document S−20 and S−21. (APV) (Entered: 02/26/2018)
   03/05/2018   22    PLEA AGREEMENT re: count(s) Three of the Indictment as to Kurt Gell
                      (Adams, Natalie) (Entered: 03/05/2018)
   03/06/2018   23    NOTICE OF HEARING as to Kurt Gell: Change of Plea Hearing set for
                      3/26/2018 at 10:00 AM in Tampa Courtroom 12 B before Magistrate Judge
                      Christopher P. Tuite. (LYB) (Entered: 03/06/2018)
   03/09/2018   24
                                                                                                      3
Case 8:17-cr-00552-MSS-CPT Document 42 Filed 10/02/18 Page 5 of 12 PageID 183



                        STATUS REPORT March 2018 by USA as to Kurt Gell (Adams, Natalie)
                        (Entered: 03/09/2018)
   03/26/2018   25      Minute Entry for proceedings held before Magistrate Judge Christopher P.
                        Tuite: Change of Plea Hearing as to Kurt Gell held on 3/26/2018. (DIGITAL)
                        (LYB) (Entered: 03/26/2018)
   03/26/2018   27      CONSENT regarding entry of a plea of guilty as to Kurt Gell (LYB) (Entered:
                        03/26/2018)
   03/26/2018   28      CONSENT to institute presentence investigation report as to Kurt Gell. (LYB)
                        (Entered: 03/26/2018)
   03/26/2018   29      REPORT AND RECOMMENDATIONS concerning Plea of Guilty re:
                        count(s) THREE of the Indictment as to Kurt Gell. Signed by Magistrate
                        Judge Christopher P. Tuite on 3/26/2018. (LYB) (Entered: 03/26/2018)
   04/10/2018   30      ACCEPTANCE OF PLEA of guilty and adjudication of guilt re: Count Three
                        of the Indictment as to Kurt Gell. Signed by Judge Mary S. Scriven on
                        4/10/2018.(Sentencing set for 6/26/2018 at 10:00AM in Tampa Courtroom 7 A
                        before Judge Mary S. Scriven.) Counsel are reminded of the requirement to
                        contact the Courtroom Deputy if this hearing is anticipated to take longer than
                        thirty (30) minutes. Sentencing memoranda SHALL BE FILED IN EACH
                        CASE and shall be filed no later than ten (10) business days prior to the date of
                        the sentencing hearing. (KTT) (Entered: 04/10/2018)
   06/13/2018   34      SENTENCING MEMORANDUM by USA as to Kurt Gell (Adams, Natalie)
                        (Entered: 06/13/2018)
   06/15/2018   35      SENTENCING MEMORANDUM by Kurt Gell (Goudie, Lyann) (Entered:
                        06/15/2018)
   06/22/2018   36      NOTICE OF RESCHEDULING HEARING: The Sentencing hearing
                        previously scheduled for 6/26/2018 is rescheduled as to Kurt Gell. New hearing
                        date and time:Sentencing set for 7/11/2018 at 10:00AM in Tampa Courtroom 7
                        A before Judge Mary S. Scriven. Counsel are reminded of the requirement to
                        contact the Courtroom Deputy if this hearing is anticipated to take longer than
                        thirty (30) minutes. (KTT) (Entered: 06/22/2018)
   07/11/2018   38      Minute Entry for proceedings held before Judge Mary S. Scriven:
                        SENTENCING held on 7/11/2018 for Kurt Gell (1), Count(s) 1−2, 4 and 5 are
                        Dismissed. Count 3, Imprisonment: 60 Months with credit for all time served
                        since the original date of arrest on November 30, 2016; Supervised Release: 60
                        Months; Special Assessment: $100.00; Fine is waived. Court Reporter: David
                        Collier (Interpreter/Language: N/A) (KTT) (Entered: 07/11/2018)
   07/11/2018   39    5 JUDGMENT as to Kurt Gell (1), Count(s) 1−2, 4 and 5 are Dismissed.
                        Count 3, Imprisonment: 60 Months with credit for all time served since the
                        original date of arrest on November 30, 2016; Supervised Release: 60
                        Months; Special Assessment: $100.00; Fine is waived. Signed by Judge
                        Mary S. Scriven on 7/11/2018. (KTT) (Entered: 07/11/2018)
   10/01/2018   41   11 NOTICE OF APPEAL by Kurt Gell re 39 Judgment. Filing fee not paid. (ALL)
                        (Entered: 10/01/2018)



                                                                                                            4
                                                                                                       Page 1 of 6
        Case 8:17-cr-00552-MSS-CPT Document 39
                                            42 Filed 07/11/18
                                                     10/02/18 Page 1
                                                                   6 of 6
                                                                        12 PageID 168
                                                                                  184

                                            UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                 Case Number. 8:17-cr-552-T-35CPT
                                                                   USM Number: 69725-018
KURT GELL
                                                                   Lyann Goudie, CJA


                                             JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Count Three of the Indictment. The defendant is adjudicated guilty of
these offenses:

                                                                                   Date Offense     Count
            Title & Section                         Nature of Offense               Concluded     Number(s)

     21 U.S.C. §§ 841(a)(1)              Possession with Intent to Distribute 5   November 30,        Three
     and (b)(1)(B)                       grams or More of Methamphetamine            2016

The defendant is sentenced as provided in the following pages of this Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

Counts One, Two, Four, and Five are dismissed on the motion of the United States.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs and special
assessments imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall
notify the court and United States Attorney of any material change in the defendant’s economic
circumstances.

                                                           Date of Imposition of Judgment:

                                                           July 11, 2018




                                                           July 11, 2018




                                                                                                              5
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                  Page 2 of 6
        Case 8:17-cr-00552-MSS-CPT Document 39
                                            42 Filed 07/11/18
                                                     10/02/18 Page 2
                                                                   7 of 6
                                                                        12 PageID 169
                                                                                  185
Kurt Gell
8:17-cr-552-T-35CPT

                                                   IMPRISONMENT

       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a total term of SIXTY (60) MONTHS with credit for all time served since the original
date of arrest on November 30, 2016.

         The Court makes the following recommendations to the Bureau of Prisons:

         1. Confinement at FPC Pensacola (1st recommendation), FCI Coleman (2nd recommendation),
            FPC Montgomery (3rd recommendation).
         2. Defendant shall participate in any available vocational and educational training.
         3. The Defendant shall participate in the 500-hour RDAP program.


         The defendant is remanded to the custody of the United States Marshal.




                                                     RETURN

I have executed this judgment as follows:




Defendant delivered on ____________________ to ______________________________________


at _________________________________________________, with a certified copy of this judgment.


                                                          _______________________________________________
                                                                      UNITED STATES MARSHAL


                                                      By: ________________________________________________
                                                                          Deputy U.S. Marshal




AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                         6
                                                                                                Page 3 of 6
        Case 8:17-cr-00552-MSS-CPT Document 39
                                            42 Filed 07/11/18
                                                     10/02/18 Page 3
                                                                   8 of 6
                                                                        12 PageID 170
                                                                                  186
Kurt Gell
8:17-cr-552-T-35CPT

                                                    SUPERVISED RELEASE

    Upon release from imprisonment, you will be on supervised release for a term of SIXTY (60)
MONTHS.


                                                   MANDATORY CONDITIONS

1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. The mandatory drug testing
         requirements of the Violent Crime Control Act are imposed. The Court orders the defendant to
         submit to random drug testing not to exceed 104 tests per year.
4.       You must cooperate in the collection of DNA as directed by the probation officer.


        The defendant shall comply with the standard conditions that have been adopted by this court
(set forth below).

         The defendant shall also comply with the additional conditions on the attached page.




AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                       7
                                                                                                         Page 4 of 6
        Case 8:17-cr-00552-MSS-CPT Document 39
                                            42 Filed 07/11/18
                                                     10/02/18 Page 4
                                                                   9 of 6
                                                                        12 PageID 171
                                                                                  187
Kurt Gell
8:17-cr-552-T-35CPT

                                     STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for your
behavior while on supervision and identify the minimum tools needed by probation officers to keep
informed, report to the court about, and bring about improvements in your conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to
         reside within 72 hours of your release from imprisonment, unless the probation officer instructs
         you to report to a different probation office or within a different time frame. After initially reporting
         to the probation office, the defendant will receive instructions from the court or the probation
         officer about how and when the defendant must report to the probation officer, and the defendant
         must report to the probation officer as instructed.
2.       After initially reporting to the probation office, you will receive instructions from the court or the
         probation officer about how and when you must report to the probation officer, and you must
         report to the probation officer as instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside
         without first getting permission from the court or the probation officer.
4.       You must answer truthfully the questions asked by your probation officer
5.       You must live at a place approved by the probation officer. If you plan to change where you live
         or anything about your living arrangements (such as the people you live with), you must notify
         the probation officer at least 10 days before the change. If notifying the probation officer in
         advance is not possible due to unanticipated circumstances, you must notify the probation officer
         within 72 hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you
         must permit the probation officer to take any items prohibited by the conditions of your
         supervision that he or she observes in plain view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
         probation officer excuses you from doing so. If you do not have full-time employment you must
         try to find full-time employment, unless the probation officer excuses you from doing so. If you
         plan to change where you work or anything about your work (such as your position or your job
         responsibilities), you must notify the probation officer at least 10 days before the change. If
         notifying the probation officer at least 10         days in advance is not possible due to
         unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
         aware of a change or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity.
         If you know someone has been convicted of a felony, you must not knowingly communicate or
         interact with that person without first getting the permission of the probation officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation
         officer within 72 hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or
         dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose
         of causing bodily injury or death to another person such as nunchakus or tasers).
11.      You must not act or make any agreement with a law enforcement agency to act as a confidential
         human source or informant without first getting the permission of the court.
12.      If the probation officer determines that you pose a risk to another person (including an
         organization), the probation officer may require you to notify the person about the risk and you



AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                                8
                                                                                                   Page 5 of 6
       Case8:17-cr-00552-MSS-CPT
       Case 8:17-cr-00552-MSS-CPT Document
                                  Document42
                                           39 Filed
                                              Filed10/02/18
                                                    07/11/18 Page
                                                             Page10
                                                                  5 of
                                                                     of612PageID
                                                                          PageID172
                                                                                 188
Kurt Gell
8:17-cr-552-T-35CPT

         must comply with that instruction. The probation officer may contact the person and confirm that
         you have notified the person about the risk.
13.      You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided
me with a written copy of this judgment containing these conditions. For further information regarding
these conditions, see Overview of Probation and Supervised Release Conditions, available at:
www.uscourts.gov.


Defendant’s Signature:                                                  Date:




AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                          9
                                                                                                                                               Page 6 of 6
           Case8:17-cr-00552-MSS-CPT
           Case 8:17-cr-00552-MSS-CPT Document
                                      Document42
                                               39 Filed
                                                  Filed10/02/18
                                                        07/11/18 Page
                                                                 Page11
                                                                      6 of
                                                                         of612PageID
                                                                              PageID173
                                                                                     189
Kurt Gell
8:17-cr-552-T-35CPT




                                   ADDITIONAL CONDITIONS OF SUPERVISED RELEASE


1.           The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and
             follow the probation officer’s instructions regarding the implementation of this court directive.
             Further, the defendant shall contribute to the costs of these services not to exceed an amount
             determined reasonable by the Probation Office’s Sliding Scale for Substance Abuse Treatment
             Services. During and upon completion of this program, the defendant is directed to submit to
             random drug testing.

2.           The defendant shall participate in a mental health treatment program (outpatient and/or
             inpatient) and follow the probation officer’s instructions regarding the implementation of this court
             directive. Further, the defendant shall contribute to the costs of these services not to exceed an
             amount determined reasonable by the Probation Office’s Sliding Scale for Mental Health
             Treatment Services.


                                                   CRIMINAL MONETARY PENALTIES

     The defendant must pay the following total criminal monetary penalties under the schedule of
payments set forth in the Schedule of Payments.
                                                                                    *
                            Assessment                     JVTA Assessment                         Fine                      Restitution

TOTALS                         $100.00                                N/A                       WAIVED                            N/A



                                                         SCHEDULE OF PAYMENTS

                                    Special Assessment shall be paid in full and immediately.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment
imposes a period of imprisonment, payment of criminal monetary penalties shall be due during the
period of imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court,
unless otherwise directed by the court, the probation officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary
penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3)
restitution interest, (4) fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment,
(8) penalties, and (9) costs, including cost of prosecution and court costs.
*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13, 1994 but before April 23, 1996.


*
     Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**
     Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
     September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                                                                    10
Case8:17-cr-00552-MSS-CPT
Case 8:17-cr-00552-MSS-CPT Document
                           Document42
                                    41 Filed
                                       Filed10/02/18
                                             10/01/18 Page
                                                      Page12
                                                           1 of
                                                              of112PageID
                                                                   PageID178
                                                                          190




                                                                                11
